J. S84038/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                    v.                    :
                                          :
RYHEIM C. HILL,                           :         No. 1117 EDA 2018
                                          :
                         Appellant        :


                  Appeal from the PCRA Order, March 16, 2018,
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No. CP-51-CR-1010321-2002


BEFORE: BENDER, P.J.E., OTT, J., AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:           FILED JANUARY 24, 2019

        Ryheim C. Hill appeals pro se from the March 16, 2018 order dismissing

his second petition filed pursuant to the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S.A. §§ 9541-9546, as untimely. We affirm.

        Appellant was sentenced to an aggregate term of life imprisonment after

a jury found him guilty of first-degree murder and possessing an instrument

of crime1 in connection with the May 2, 2002 shooting death of the victim over

a $30 drug debt. On August 3, 2005, a panel of this court affirmed appellant’s

judgment of sentence, and our supreme court denied allowance of appeal on

December 30, 2005. See Commonwealth v. Hill, 885 A.2d 576 (Pa.Super.

2005), appeal denied, 892 A.2d 822 (Pa. 2005).         Appellant filed his first




1   18 Pa.C.S.A. §§ 2501 and 907, respectively.
J. S84038/18

pro se PCRA petition on June 12, 2006, and counsel was subsequently

appointed to represent him. On November 21, 2008, a panel of this court

affirmed the PCRA court’s dismissal of appellant’s petition, and our supreme

court denied allowance of appeal on June 17, 2009. See Commonwealth v.

Hill, 964 A.2d 942 (Pa.Super. 2008), appeal denied, 973 A.2d 1005 (Pa.

2009). On August 21, 2012, appellant filed the instant pro se PCRA petition.

Following the issuance of a Pa.R.Crim.P. 907(1) notice, the PCRA court

dismissed appellant’s petition without a hearing on March 16, 2018.

      The record reveals that appellant’s judgment of sentence became final

on March 30, 2006, 90 days after the Pennsylvania Supreme Court denied

allowance of appeal and the deadline for filing a petition for writ of certiorari

in the United States Supreme Court expired. See 42 Pa.C.S.A. § 9545(b)(3)

(providing “a judgment becomes final at the conclusion of direct review,

including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

the review[]”).   Accordingly, appellant had until March 30, 2007, to file a

timely PCRA petition. See 42 Pa.C.S.A. § 9545(b)(1) (stating that all PCRA

petitions, including second and subsequent petitions, must be filed within one

year of when a defendant’s judgment of sentence becomes final).            Here,

appellant’s petition was filed more than six years after his judgment of

sentence became final and is patently untimely, unless appellant can plead




                                      -2-
J. S84038/18

and prove that one of the three statutory exceptions to the one-year

jurisdictional time-bar applies.

      Appellant   contends    that   his   sentence   of   life   imprisonment   is

unconstitutional in light of the United States Supreme Court’s decisions in

Miller v. Alabama, 567 U.S. 460 (2012), and Montgomery v. Louisiana,

136 S.Ct. 718 (2016).2 (Appellant’s brief at 11-13.) However, as appellant

concedes in his brief, he was born on January 27, 1982, and was 20 years old

at the time he committed the crimes in question. (Id. at 13, 21.) As such,

these cases are inapplicable. See, e.g., Commonwealth v. Furgess, 149

A.3d 90, 91-94 (Pa.Super. 2016) (holding that petitioners who were older than

18 at the time they committed murder are not within the ambit of the Miller

decision and, therefore, may not rely on that decision to invoke a PCRA

time-bar exception).

      Accordingly, we discern no error on the part of the PCRA court in

dismissing appellant’s PCRA petition.

      Order affirmed.




2 In Miller, the Supreme Court recognized a constitutional right for juveniles,
holding that “mandatory life without parole for those under the age of 18 at
the time of their crimes violates the Eighth Amendment’s prohibition against
‘cruel and unusual punishments.’” Miller, 567 U.S. at 465. In Montgomery,
the Supreme Court recently held that its rule announced in Miller applies
retroactively on collateral review. Montgomery, 136 S.Ct. at 736.


                                      -3-
J. S84038/18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 1/24/19




                          -4-